              Case 2:18-cv-01142-RSL Document 101 Filed 09/11/20 Page 1 of 4




 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 5                                        AT SEATTLE
 6
 7    HEIDI CHIAT,

 8                              Plaintiff,
                                                              No. C18-1142RSL
 9           v.
                                                              ORDER DENYING MOTION FOR
10    STATE OF WASHINGTON, et al.,                            RECUSAL

11                              Defendants.

12
13          This matter comes before the Court on plaintiff’s “Motion for Unbiased” in which she
14   asks that a new judge be assigned to the above-captioned matter “due to Judge Lasnik’s extreme
15   bias.” Dkt. # 99 at 1. Section 455 of title 28 of the United States Code governs the
16
     disqualification of a district judge. It states in relevant part: “Any justice, judge, or magistrate
17
     judge of the United States shall disqualify himself in any proceeding in which his impartiality
18
     might reasonably be questioned.” Additionally, 28 U.S.C. § 144, pertaining to judicial bias or
19
     prejudice, provides:
20
            Whenever a party to any proceeding in a district court makes and files a timely and
21          sufficient affidavit that the judge before whom the matter is pending has a personal
            bias or prejudice either against him or in favor of any adverse party, such judge
22          shall proceed no further therein, but another judge shall be assigned to hear such
            proceeding. The affidavit shall state the facts and the reasons for the belief that
23          bias or prejudice exists.

24   A judge must recuse himself if a reasonable person would believe that he is unable to be
25
26   ORDER DENYING MOTION FOR
     RECUSAL - 1
              Case 2:18-cv-01142-RSL Document 101 Filed 09/11/20 Page 2 of 4




 1   impartial. Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993). A litigant cannot,
 2   however, use the recusal process to remove a judge based on adverse rulings in the pending case:
 3   the alleged bias must result from an extrajudicial source. U.S. v. Studley, 783 F.2d 934, 939 (9th
 4   Cir. 1986).
 5
            Plaintiff argues that the undersigned is biased against her, citing (a) an “angry,
 6
     unprofessional order” rejecting plaintiff’s efforts to have the Honorable Ricardo S. Martinez
 7
     resolve certain discovery issues, (b) an order giving plaintiff only one day in which to respond to
 8
     defendants’ pending motion for summary judgment, and (c) decisions plaintiff believes suborned
 9
     defense counsel’s alleged obstruction of discovery. Dkt. # 98 and # 99. While it is clear that
10
     plaintiff disagrees with the Court’s rulings and handling of this case, she has not alleged any bias
11
     arising from an extrajudicial source: the adverse rulings of which she complains were all in
12
     response to evidence and arguments submitted by the parties in this litigation. It is possible that a
13
     court’s orders could evince such illogic or ill-will that an inference of bias arises, but plaintiff
14
     has made no such showing here:
15
            (a) Despite plaintiff’s characterization of the order denying her emergency motion as
16
            “angry” and “unprofessional,” the order speaks for itself. See Dkt. # 90. Plaintiff has not
17
            shown any error, much less manifest error, in the analysis. Nor has she identified any
18
            misstatement of fact or law in the order.
19
20          (b) With regards to the amount of time plaintiff had to respond to defendants’ summary

21          judgment motion, the briefing schedule was established when the motion was filed on

22          August 6, 2020. The motion was, according to the certificate of service, emailed and

23          mailed to plaintiff on that date, with the noting date printed on the first page. Dkt. # 91 at

24          1 and 12. Nothing the Court did or said thereafter altered the fact that plaintiff’s response

25
26   ORDER DENYING MOTION FOR
     RECUSAL - 2
                Case 2:18-cv-01142-RSL Document 101 Filed 09/11/20 Page 3 of 4




 1          was due on August 24, 2020.1
 2          (c) Plaintiff’s efforts to obtain discovery in this matter have clearly been thwarted. When
 3          she served written discovery requests that were substantively objectionable, procedurally
 4          defective, and/or in violation of the Court’s orders, defense counsel objected, and the
 5
            Court refused to compel production. As the Court has previously noted, the procedural
 6
            rules governing discovery are not optional, even for a pro se litigant. Plaintiff’s repeated
 7
            accusations of unethical behavior, obstruction, and the suborning of perjury remain
 8
            unsupported.
 9
     Plaintiff’s allegations of bias are based solely on the Court’s rulings in the above-captioned
10
     matter, and she has not shown the type of manifest error or illogic in those rulings that might
11
     give rise to an inference that the decisions were motivated by anything other than the relevant
12
     facts and applicable law. To the extent plaintiff disagrees with the undersigned’s determinations,
13
     such issues are properly raised through an appeal to the Ninth Circuit, not a motion to recuse.
14
     Where, as in this case, the only evidence of bias presented is the judge’s substantive and
15
     procedural decisions, the risk that the litigant is using the recusal motion for strategic purposes is
16
     considerable. See Ex Parte American Steel Barrel Co. and Seaman, 230 U.S. 35, 44 (1913).
17
18
19   //
20
21
            1
22            In the context of ruling on other pending motions, the Court reminded plaintiff that she must
     ensure that her opposition is received by the Court on the due date and that she could avail herself of the
23   procedure set forth in Fed. R. Civ. P. 56(d) if appropriate. Unfortunately, the Court miscalculated the
     response deadline in the original order (Dkt. # 92, to which plaintiff cites), but corrected the error three
24   days later (Dkt. # 94). Plaintiff had the full period provided by the Local Civil Rules in which to
25   research, draft, and file her response memorandum.

26   ORDER DENYING MOTION FOR
     RECUSAL - 3
             Case 2:18-cv-01142-RSL Document 101 Filed 09/11/20 Page 4 of 4




 1          Plaintiff has not provided any evidence of bias or prejudice and has not shown that the
 2   undersigned’s impartiality could reasonably be questioned. The motion to recuse is therefore
 3   DENIED. Pursuant to Local Civil Rule 3(f), the Clerk of Court is directed to refer plaintiff’s
 4   motion (Dkt. # 99) to Chief Judge Ricardo S. Martinez for review.
 5
 6          Dated this 11th day of September, 2020.
 7
 8                                             Robert S. Lasnik
 9                                             United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   ORDER DENYING MOTION FOR
     RECUSAL - 4
